 

Case: 1:21-cv-00142-SO Doc #:1 Filed: 01/19/21 1 of 16. PagelD #: 1

/

 

 

Pra Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) =|
UNITED STATES DISTRICT COURT JAN 15 2021
for the NORTHERN DISTRICT OF OHIO

CLEVELAND

Alor lvein District of ¢ Wwe
(ist | Division

Case No,

21 CY 149

(to be filled in by the Clerk's Office)

 

Pobh. ‘ sens bite how (4k#) dames Summers
7" baintiffis)

(Write the full name of each plaintiff who is filing this complaint.

If the names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional

page with the full list of names.)

=-/-

JUDG EOL LIVER

MAG. JUDGE GREENBERG
Oblo Adult Parole Authority .

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

ee a a rt a Ot

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis. re

 

 

Page | of 11
 

Case: 1:21-cv-00142-SO Doc #:1 Filed: 01/19/21 2 of 16. PagelD #: 2

x

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
I. The Parties te This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed.

Name Bolbloy Lode shiner __

Ali other names by which

you have been known: (A kA) “Jame. S Un met. KS

ID Number BIA 4 aX -

Current Institution Lo cr) rat

Address Aols _3. Avon Belden Rd
Crafton Ovo — 4d Cyd

City State Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (fknewn) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

 

Defendant No. 1

Name ohio g acl aro le cuthe etsy ——

 

 

 

 

Job or Title (known) ute Qe. Aer! enc). ee
Shield Number
Employer Olio a of Rel hab \s tebier 1 and
Address 770 _\h Bro rack ay reel
Columbus _Olng_ - _4f 3 22 2
City State Zip Code

[_] individual capacity [Xl orticia capacity

EVAL ID AIA

Defendant No. 2
Name _—

Job or Title @fhiewn) a ea -
Shield Number oe a

Employer canteen . aa oe
Address a cn

 

   

City State Zip Code
[ ] Individual capacity ["] Official capacity

 

Page 2 of LE
Case: 1:21-cv-00142-SO Doc #:1 Filed: 01/19/21 3 of 16. PagelD #: 3

b '

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner}

Defendant No. 3

Name wv
Job or Tithe Gf known) 4 cen

Shield Number _ Y

Address _

 

 

 

      
  
     

 

 

 

 

 

 

City state Zip Code
[ | Individual capaci [| Official capacity
Defendant No. 4
Name
Job or Title (if known)
Shield Number
Employer
Address
City State Zip Code

[ | Individual capacity [ | Official capacity
IL Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):

[| Federal officials (a Bivens claim)

Xx State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s} do you claim is/are being violated by state or local officials?

Ot os Ly (AS aa encmenks of Yoe Consribubion

C, Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s} do you claim is/are being violated by federal
officials?

Page 3 of 11

 

 
Case: 1:21-cv-00142-SO Doc #:1 Filed: 01/19/21 4 of 16. PagelD #: 4

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner}

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C, § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional ee needed,

Sind to Lhe potwr af bawe | iw ohios Gushody AL Was
\Way iv) custody boy the Cow 9Ace cent. 2”
C3 } Ce. A ‘ tach a: "Cokstedly { By he, Compcch 6

VOLE LT ANE Sea peeyo(or Alot the

pet 4 Add f ynIe 42 cA flea aor ccirten p

Indicate whether you are a prisoner or other confined person as follows (check alf that apply):

 
 
    
    

 

Il. Prisoner Status

Pretrial detainee

Civilly conmmitted detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

Other (explain) Bee Eee he ec 3, The plaint fe S| 5 past

KHOUXOOOD

 

. Hes B Maxim seayytence °

| TV. Statement of Claim

State as briefly as possible the facts of your case, Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

Not SUC ow to Aingwer his

 

| B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

D8e Attach -

 

Page 4 of 11

 
 

Case: 1:21-cv-00142-SO Doc #:1 Filed: 01/19/21 5 of 16. PagelD #: 5

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your claim(s) occur?

See Addach

 

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

 

Vv. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

i
Ne W185 wy weds ea hen ant Prance KK beds ng Mme Is
; ol cf,

Changed A < to this itv levee bez { /mprisev racy? and

Being pleced mo Greater Sar ger by berg Ground

covid enh ee fed people, the Obie de art rmen # of Correcbieng

re Jed er7 thery Lum Offjeers af,

in Offenders just with Nislahien
VI. Relief

é Cause fhty tat? fo bans
é nto Mew) Cedrus &

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive ey PI claimed for

the acts alleged. Explain the basis for these claims. 7g” Avy ffy byate! ibd Get / if he CY bys d at
To_Be ped for my medial the medication Wat was
Tost WA MedhewFion are Ne KX, S00, 00 for | Be thle, (4
ropecty ait, Dictures that Cee fICMEE be
i
ss Guaerg, WG Fruc ®
$5054 0, 080,09 ©

 

 

 

 

   
   

er 5Ong /
| Replace é Capos Bc family gen ber Pas,
Cost BqOHnOe, fotak for all m LOSSES”
—— eee AY 0 04st rt fo be disthars cd from MY Sven. be 25 70u¢

sentence Which was UP wa sep , 2072020» ee Te
| Awd \o lane w~{ $38 1 ce slored avd m~ med care . Eby

 

 

   
   

 

 

 

 

 

 

Gu prey Foe AML Hot must risk ConiB! Lank yo" fe ee)

Se MICE s

 

 

 

 

 
Case: 1:21-cv-00142-SO Doc #:1 Filed: 01/19/21 6 of 16. PagelD #: 6

"Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

[X] ves Buk o\'\\ Wve APRA woo wt Qive CAMO? LT Le
[J No lo Complawts or At \oVances ©

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

IX] Yes
[ ] No

E. If you did file a grievance:
1. Where did you file the grievance? “7 7O Wi, (2 road skvee\

Columbus oh 43224

 

 

OE. if flached oe

2. What did you claim in your grievance?

‘

3. What was the result, if any?

 

_ Kloal eC.

4, What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

 

 

eum state

Do_ndt Know, We Can nok a en | e pec wise kK
From dhe Lan) [ri brary OF > Dre

Page 7 of 11

 
 

Case: 1:21-cv-00142-SO Doc #:1 Filed: 01/19/21 7 of 16. PagelD #: 7

" Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1, Ifthere are any reasons why you did not file a grievance, state them here:

aL have done wheal L Cor? da ar Shs fevel,
awd fo rat ter “ee Or ue att Z trie 4 do

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

iL hate rmed the eter ther? the Zrstyhubdnad Cnspee a
m7 CaSO ELIE ord ye ArA Argon? dounse!

 

 

 

 

G. Please set forth any additional information that is relevant to the sehaostion of your administrative

remedies, ~ Yo Lined by ble © ther Case's

to this fact Bub pot hh Phe eitent
ot Settins Le Lae Cla ines Aike DOtes

(Note: You may attach as ekhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

 

 

VIIL Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
talicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

 

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

DA es .
ae | clerk 5 ii the lot? At beat

0 We
: AIAS ca ine. foul fe Lite

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

|

id

 

 

Page 8 of 1k
Case: 1:21-cv-00142-SO Doc #:1 Filed: 01/19/21 8 of 16. PagelD #: 8

‘ Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A.

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

Yes Yes in aah and ne ff pact Caesé Tr FE S getting

[<] No help fram other mrnates, and they Ly led

pe er Av rk CLF? d did /? of hich Ay, Show me hace! al
what $0 deo —

If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

L. Parties to the previous lawsuit
Plaintiff(s) ames Surimanes &
Defendant(s) fA P A

 

 

 

2. Court Gf federal court, name the district; if state court, name the county and State)

western Dsty c ¢

 

3. Docket or index number

Pont . k roe |

4, Name of Judge assigned to your case

Don! Kno

 

 

5. Approximate date of filing lawsuit

Bor?

 

6. Is the case still pending?

[| Yes
[x] No

If no, give the approximate date of disposition. SOME & Mb Cle 70) HOLF

 

7, What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?) if |. \ , ;
ZL fh wk tf aes dis py ssekt

 

 

Have you filed other lawsuits in state or federal court ofherwise relating to the conditions of your
imprisonment?

Page 9 of 11
IX,

Case: 1:21-cv-00142-SO Doc #:1 Filed: 01/19/21 9 of 16. PagelD #: 9

‘ Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner)

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. ] understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

rf?

  
 
   
 

Signature of Plaintiff
Printed Name of Pla)

  

Prison Identificati Peas iam Oh Ponyhor

Prison Address Ge 25.3. Mian ellen 7 of.
CGrattar C48 44044

City State Zip Code
B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

City - State Zip Code —
Telephone Number
E-mail Address

 

Page llof If

 

 

 
 

Case: 1:21-cv-00142-SO Doc #: 1 Filed: 01/19/21 10 of 16. PagelD #: 10

A+tach Ndditioncl Page. a

austin. 2 Od) Tre ohic adult pa rale authority (APA)

page |.

AS An Agency of Me Stele 13 bound by
— +e Stokes plea aareemeat witha
Criminal defendant. | =
When the Plea Nareemeat Inas been fully _
performed ly the Prosecubor and the z.
sentencing Couct, the APA Can not use
Administrative cules +o extend a skubed
prisery term Wak ts bound by ane plea
| agreement ‘ aL
Ie ple inhiel ack Unis time is Wo.)
\n carcecabed beyond the Meximum
_ SenVence under he Plex agreement. ,
Plaintit WES Sentence in 1948 fo o
teem of S Years | fo AS years , Om Sep
tember (Tth. eS ee
The APA Has Breached his
Plainti€t Plea Rareemerst oe
Plaintifr Inas no new Convichioy
fo Change Wis Senterce os
only a Nidletion Pret happend on
Nov A, of AODO , after he Expiration
of Dleainhi fh Maxi Sentence. %
Case: 1:21-cv-00142-SO Doc #: 1 Filed: 01/19/21 11 0f 16. PagelD #: 11

 

section A.(D) cont. “The issue is, in its simplest _

terms, whebhee the APA breaches a
‘Plea AATee meot cohen vt use an Law
nto extend CY ip mete. WA ry um, sentence
C1) A wioletbow 1s q alleged criminal
activity Cusith out indich ment or Charge)
"buck not a offenses Hheak a inmate cous
Con vicked ° oe 4 — |
‘(L) Tolling of Aime. / less Yime > 1s shil\

~ Aredit of Lime When the APA Use a
‘haw +o Chenge Cy lec agree Went it
“in rts ‘judgment tak there is recisonable _

= Pound bo believe that extending Ce
inmalre Mea ALM senbence would forber Fu ckhec
bMnye interest oF justice and be Consistent -

wilh Lhe ww elFewe and secu city of Soci ely 7
“The APA is nok a Judiatal OFFicer Chey
"ave mob Judges) +o impose a Law
UPON a inme re there must be DUFF.

_ PROCESS OF LAM +o Change the.

plea aqreemenh no Agency OF &
slote S 1 \\ nok depc\ve Gn person)
‘OF life, liberty ,or Ore perky | with -
“out due process of law;

page pa
Case: 1:21-cv-00142-SO Doc #: 1 Filed: 01/19/21 12 of 16. PagelD #: 12

 

nen aa Care a ee le ‘

Section 2, (0) dont. nor deny any persén ol Unin
"Ats jurisdiction Ane equcl erobeckien
“OF Whe Lows. sels
The APA can not be impacshed\
ON G& (Soue of (iced, in the Court
of Law a sitking “Sudge.. in a
‘Criminal Case, has a process
‘+he cules o€ Lavo which <-Cemgie—

7 le othe cxve consbitubionly lbound -
Nokes Randoloh vw. - The Secand Districh Courk OF Appecs
Bdull Rarole Addn, determined acd, QS an acency of the

Clan 21, 2ec0)Miaill Shede the APA was bound by Whe
Men No, $9 -cA-11,|! shekes plec Aaqreement will a eriminel —
2000 Olio App box defendant ‘ =. 7 |
A\2\, No Violadkion | No Loss of +-ime +hot
"clon Correspond to +e actual
OCCenses of Which Me plo tints PE Sas

wot Conrtiched ext

   

 

     
     

Os

    

expirebion of the plerint if WAKA M.
' Sew ew ce. sex Gol un Pre plea :

‘ Aarece ment FE

ex Yc 3
Case: 1:21-cv-00142-SO Doc #: 1 Filed: 01/19/21 13 of 16. PagelD #: 13

 

section A. (ace a |
7 | o on ec about Fe laiatitt was sent bo
— Vhe slate of Michicicen by wom of Lhe
' Toteeshete Compact for Pobedion and Parole .
— about Gmos later Pleint Ff went
“beck. to prison and Wes Re paraled
 Qacin Se bobb Michtoan 2 Ohio ob
 udhich bime Wis. Lewr's He inntelateyan
Compeack agen UNAS bey iinsy bo aek oe Rinial
" release eee Lhe Steoke of Olw's APA
bk voas never Contected Ibook ,
“Q Few months Vakec Plointif? wes lack
in Prison and ok Vr dime bolh of
* Voe Plain SA Pecvision was closed .
"Ws. ews of Ia velveoin s. Compact ried |
io 3 AcpO A to Conback phe Sek shee of Ohio
and she did speak fa a lacing officer
“in CRE in Columbus Ono, she ask if
hearing Paper's Wil\ bee sen For Vhe
Halak on, end Ohics answer was
Note « Exheemisyn > No de WORAN\ Considec IAYS pale .
 Revoke until he is back in Ohio!
Plaintiff woas broudlel hack to dlnto
and Pond out Uncil Phere wes aver
Ueacs added to Wis sentence,

 
Case: 1:21-cv-00142-SO Doc #: 1 Filed: 01/19/21 14 of 16. PagelD #: 14

 

section A. (ACR) in LOIA aller being Yor S yeacs

‘back ws prison Mn ohio the APA Ave

' dhe plaintit¢ Cn pacdle, and ok ne

" Same time plainhitf Wes lnowd ne,

' Diarrhea and Urination issues labs

1 was done at Ress Cormand lancaster

TT wes fold toy loth medical shale

, out Ross Corr ond Leis caster fo ack

“under a Dechats care Once Tim oul.

September Xe AW T was paroled bo

' Cleveland well ne glacemen\ lok CATS

 Wdrue rehab. while al eats 1

" WOaS ssa voeighh end not coding
' $0 DT did AO bo Care AWViance on
st Clair, T Mad labs done and on
' December IA, Q0\% TL was Lalel neat
"TT was WIN Posikiwe tat cons
ms ? ol oe home cx Cr Coon Wye OMe |
Ve pac merit of Relhcabilitedion avd
Anerection « sii \\ wiorKinc me Parc .
T keot my head U0, avid olher mediced
aroblems sheeted to Ihapoen back went
ouk de ppressisn Kick, iw Wed, Was
ling ow Archuscod Mn aptls, &

desler drug dealer's
i

seckion 4, CA)C8) Haver) 3/2 Mos went by and ©

Case: 1:21-cv-00142-SO Doc #: 1 Filed: 01/19/21 15 of 16. PagelD #: 15

 

{

aot im bo it voi one of he dealer's | We Lnveaken Lo
kil me TE lad fo coll Une police severe Limes canny wer
Ms. Johnson Qa cole agenk Contected me to come down

Cn

nd qive G. slikénnene ko Dye ecect ngs ot hreer Cause Ane

ceecees Wad on parole , SO Wore Varwnukes Was made Wis

; acvllriend ke pl Corning ts mix apartment, \n\s Sere, cluude's

LIAS Sci Li le my apartment hey ine 6 k\\ Wve

a told my pecole agent, Zo 1. pack ae woenk Lo
Shox cut Vn Rect Root Aww, LL was out of Prisen New

a Pull Year CI never in my Wife went lyear oY)
Whe Streets his was a Creshes =) TL had nat use no
Srucys LL recd\y wa vited do keeo wohed Vek Vy iS delene,
Breeden, while Ldarbing en SS.) money was low so L
\ook Une (W494 Musket We Crad Dad [ett we awd L
uoas to meet a avy tique dealer When Gok off Work
to secllit but T got stoop Nov 2, , 2026 by Cleveland police
Viney seen the musker they Call tk in Me police Wes goiay
So \ek Wwe HO lout Parole Seid lock Wim up @6 ON,
Alouw “L. hove been back (vA Orison olmost (20 det s.
rey vas ditcabkivin Wes been Cleneed nn -ceuretatl Weel
meds \hey Lpuk ive Me, and T Wewe bven \ald
by Ye APA Akppetwtbedt Money nor au a
le get the rux bot vn wyuskek ycisket

page 3.
Case: 1:21-cv-00142-SO Doc #: 1 Filed: 01/19/21 16 of 16. PagelD #: 16

 

Sectyon 4. CadcR), © Wi\l be GO Years. old cedhing
ork of prison this was not part oF ny plea
agreement, TT. wank the Courls 4 Know veal Mais
was the best TL lad ever Live a had a alo, Filed
tax's lhad My _OW\ place lout LL will Pier Gor
Phe best out of his and 7 Prey Gre call of
MO Ver ake a Chence _ENMEM™ do to do Your
job's police \l judges ’ Correchion olticecs | every dee
people rk dow) has eeckod their lives «
Tc really do feel iw wo Neart Unc medical here |
is ping les me die ohio Degerment of Rehabilitation
and Correction dont ever Cure about ner oon

So Wheat am TL te them’

None of Wats was talked about in Couch.

“Proenk you. “9 .
